Citation Nr: 1502068	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  11-25 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Jan Dils, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

Under Rice v. Shinseki, 22 Vet. App. 447 (2009), TDIU is considered an element of rating claims when raised by the record.  Based on the July 2011 examination report and the Veteran's representative's argument at hearing, the issue of TDIU is raised in conjunction with his claim for a higher rating.  Id.  

The Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge in October 2012.  A transcript of the hearing is associated with the claims file.

The Veteran was initially denied service connection for PTSD in an August 2009 rating decision which also denied non-service connection pension and granted service connection for left ear hearing loss.  He submitted a July 2010 notice of disagreement on the issues of PTSD and hearing loss.  Service connection for PTSD was then granted in the February 2011 rating decision at issue.  The noncompensable (0 percent) initial rating for left ear hearing loss was continued in a January 2011 statement of the case (SOC).  Notice of this SOC was issued to the Veteran in March 2011.  The appeals period for his left ear hearing loss claim expired 60 days later (in May 2011).  He did not submit a timely substantive appeal on that issue.  In April 2011, he filed a notice of disagreement to the initial rating for PTSD.  He was issued a SOC on this issue in September 2011.  He perfected his appeal on this issue by submitting a VA Form 9 in September 2011.  As the appeals period for his hearing loss claim had already lapsed, this Form 9 could not perfect an appeal for that issue.  Instead, the Veteran's testimony at the time of his October 2012 hearing gives rise to a new claim for an increased rating.

The issue of a higher rating for left ear hearing loss has been raised by the record at the time of the Veteran's October 2012 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Throughout the claim period, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas.
 
2.  The Veteran's PTSD has rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a total disability rating based on individual unemployability due to service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.3, 4.16(a) (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service VA and private treatment records.  Moreover, his statements in support of the claim are of record, including testimony provided at an October 2012 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

The Veteran was afforded VA examinations in July 2009, October 2010, and August 2011 to evaluate the severity of his PTSD. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the Veteran's statements, and document that the examiners conducted full psychological examination of the Veteran.

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

In this case, the Veteran is seeking an initial rating higher than 30 percent.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under that General Rating Formula, a 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

The next higher evaluation of 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet App 119, 125-26 (1999).

VA treatment records from January and February 2009 show complaints of some panic and anxiety attacks, depressed mood, flashbacks, nightmares, and insomnia.  A February 2009 mental status examination found the Veteran neat and clean with good eye contact.  He had normal verbalization and kinetics.  He was alert and fully oriented.  His mood was appropriate.  His remote memory was good.  His concentration and recent memory were fair.  He denied suicidal and homicidal ideation.

An April 2009 VA treatment record also showed symptoms of night sweats and hypervigilance.  The accompanying mental status examination found the Veteran alert and fully oriented.  He was cooperative, polite, and pleasant.  His mood was worried and anxious, but he denied depression and suicidal or homicidal ideation.  His affect was full, congruent, and appropriate.  His thought processes were clear, linear, logical, and goal-oriented.  There was no evidence of psychotic fixation, no audio or visual hallucinations, paranoia, ideas of reference, delusions, or grandiosity.  His insight and judgment were fair.  His attention and concentration were good.  His long- and short-term memories were intact.  While a veteran's rating on the Global Assessment of Functioning (GAF) scale is not dispositive, the Board notes that the Veteran was assigned a GAF score of 58, which indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).

A June 2009 VA treatment record notes some continued anxiety and depression and occasional nightmares.  His speech was normal in rate and rhythm.  He was calm and cooperative.  He had no psychotic symptoms and he denied suicidal and homicidal ideation.  His GAF score was 65, which indicates some mild symptoms OR some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  See DSM-IV.

At the time of his July 2009 VA general medical examination, the Veteran reported symptoms including nightmares, anxiety, and difficulties concentrating.

A November 2009 VA treatment record notes the Veteran's complaints of nightmares, night sweats, and flashbacks that are somewhat controlled with medication.  A mental status examination found his appearance adequate.  No behavior or psychomotor abnormalities were noted.  His speech was spontaneous and normal in rate and tone.  He was cooperative and attentive towards the examiner.  His mood was euthymic and his affect was normal ranged.  His thought process was linear and his thought content was appropriate without hallucinations, suicidal ideation, or homicidal ideation.  He was fully oriented.  His memory and ability for abstract thinking were intact.  His concentration, attention, judgment, impulse control, and insight were good.  He had sleep disturbances, including nightmares several times a week, and moderate depressive/anxiety symptoms.  His GAF score was 65.

A May 2010 VA treatment record notes the Veteran's complaints of anxiety and nightmares.  He was dressed casually and made good eye contact.  He was calm and cooperative.  He had normal psychomotor activity.  His mood was anxious.  His affect was congruent with his mood, appropriate, and restricted in range.  His speech was normal in rate and volume, but restricted in range of tone.  His thought process was logical.  He had no hallucinations, delusions, suicidal ideations, or homicidal ideations.  His insight and judgment were fair.  His GAF score was 52, which indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See DSM-IV.

In his July 2010 statement, the Veteran reported symptoms including night sweats and nightmares.

August 2010 VA treatment records note anxiety, sleep disturbances, including thrashing and hurting his wife in his sleep, hypervigilance, irritability, and avoidance.  He reported hearing voices stating "look at that beautiful child," which he heard in Vietnam.  He had occasional depression.  He maintained his relationships with his wife of 41 years, their adult daughters, and their daughters' families.  He had no psychomotor abnormalities.  His speech was spontaneous and normal in tone and rate.  His mood was mildly anxious and introspective.  His affect was appropriate.  His thought process was linear and organized.  He had some hypervigilance and occasionally heard voices, but no overt paranoia or hallucinations.  He had no suicidal or homicidal ideations.  His insight and judgment were fair.  He had no impairment of cognition.  His GAF score was between 52 and 57.

An October 2010 VA treatment record noted improved, but continued sleep problems.  His nightmares occurred three times per week.  Kicking and acting out his dreams had improved.  He had ongoing depression, paranoia, hypervigilance, and jumpiness.  He also reported avoidance, irritability, and hearing voices stating "look at that beautiful child," which he heard in Vietnam.  He had occasional hopelessness that was mainly related to his job situation and lack of health insurance.  He did not have anhedonia, suicidal or homicidal ideations, access to guns, emotional lability, hallucinations, delusions, mania, hypomania, panic attacks, or generalized anxiety.  He was alert and oriented times three.  He was pleasant with appropriate hygiene and grooming.  He made good eye contact and was friendly and engaging.  He had no psychomotor abnormalities.  His speech was spontaneous and normal in tone and rate.  His mood was improved, but anxious.  His affect was appropriate: mildly intense and anxious.  His thought process was linear and organized.  He had some paranoia, but no suicidal or homicidal ideations, hallucinations, or delusions.  His insight and judgment were good.  His GAF score was 62, which indicated some mild symptoms OR some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  See DSM-IV.

The Veteran underwent an October 2010 VA examination in conjunction with this claim.  At that time, he reported symptoms including stress, difficulty making decisions, sleep disturbances, intrusive thoughts, irritability, anxiety, dysphoria, and mild startle to noise.  He reported seeing movement in side vision.  He treated his symptoms with medication.  He and his wife had been married for 42 year and had a good relationship.  A mental status examination found him alert and oriented times three.  His insight was adequate.  His affect was blunted.  His response latencies were normal.  He demonstrated adequate attention and was not distractible.  Spontaneous speech was fluent, grammatic, and free of paraphasias.  Immediate recent and remote memories were within normal limits.  He was logical and goal-oriented.  He reported dysphoria, but not other symptoms of depression.  He denied suicidal and homicidal ideation or plan.  There was no evidence of disorder in thought process or content.  He made good eye contact.  There was no pressured speech, grandiosity, irritability, or restlessness.  His GAF score was 55.  The examiner concluded that the Veteran had mild to moderate impairment in social and occupational functioning.

January 2011 VA treatment records noted the Veteran's continued sleep problems, including thrashing.  He denied having firearms.  He reported worsening nightmares and irritability, ongoing hypervigilance paranoia and intrusive memories, feelings of hopelessness and worthlessness, and some detachment.  He denied suicidal or homicidal ideation.  His energy levels and motivation were fair.  His mood was depressed and his affect was intense, constricted, dysphoric, and distressed.  His GAF score was 60.

In her statement dated April 2011, the Veteran's daughter reported his long history of nightmares and his ongoing anxiety and inability to be near fireworks.

In her statement dated April 2011, the Veteran's wife described the Veteran's long history of moodiness, depression, hyper startle response, anxiety, nightmares, night sweats, and injury to her while he slept.  She stated that she also believed he had not been forthcoming about the extent of his symptoms throughout the course of his VA treatment.

An April 2011 VA treatment record noted improved sleep with nightmares reduced to no more than twice a week.  His hollering and thrashing in his sleep had improved.  He continued to have night sweats and reported sleepwalking once or twice per month.  He also noted improvement in hypervigilance paranoia, irritability, and intrusive memories.  He reported depression some days and a low ability to handle stress.  He felt hopeless and despondent, but never suicidal or homicidal.  He reported a good relationship with his wife of 42 years.  There was no mania, hypomania, psychoses, panic attacks, or generalized anxiety disorder.  His mood was anxious and his affect was dysphoric, congruent with his mood.  His GAF score was 63.

In a private examination dated July 2011, the Veteran's symptoms included nightly nightmares, flashbacks, avoidance, memory problems, social isolation, flat line emotions, derealization, loss of time in a daze up to an hour, sleep difficulties, anger problems, concentration problems, startle reaction, and hypervigilance.  He rated his current level of distress and impairment of general functioning as 9 out of 10.  He reports a "wonderful" marriage to his wife.  A mental status examination found the Veteran fully oriented and alert, but tense and vague. He was cooperative, but uneasy.  His attention span was short.  Psychomotor activity was increased.  His speech patterns were coherent, but rapid.  His abilities to abstract and calculate were mildly impaired.  His affect was within normal limits.  He reported daily depression, but described his mood as "decent" and usually "guarded."  He reported some emotional lability including crying spells.  He denied suicidal ideation or attempts.  He reported agitation "over the least little things."  He reported recurring episodes of anxiety several times per week.  He had a fear of being shot while driving or being stopped in traffic.  He has felt like harming people in the past and acted on it a few times, including once knocking someone out.  His daughter was having marital problems, and he expressed a desire to "get outside his house, wait for him, pop it to him."  He reported obsessive thoughts, but denied ritualistic compulsions.  He described paranoid attitudes of distrust, particularly directed at his previous employer, including feelings of being watched and videotaped and the fear that others could read his mind.  He described auditory hallucinations.  He dreamed about demons.  He reported having only one friend since returning from Vietnam.  He was able to be close and loyal only to a select few.  His memory was generally intact, but spotty in places.  He frequently left out information.  He had loose associations and his stream of thought was scattered.  He reported sleep problems including nightly nightmares, insomnia, and occasional hypersomnia.  He was assigned a GAF score of 45, which indicates serious symptoms OR any serious impairment in social, occupational, or school functioning.  See DSM-IV.  This examiner found the Veteran unemployable.

The Veteran underwent another VA examination in August 2011.  At that time, the examiner found him to have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran's symptoms included depressed mood, anxiety, suspiciousness, panic attacks occurring weekly or less often, chronic sleep impairment, mild memory loss, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  He had been married to his wife for more than 40 years and they had two grown daughters.  His GAF score was 55.

At his October 2012 hearing, the Veteran reported memory problems, nightmares with night sweats every night, hypervigilance, irritability, panic attacks, anxiety, suspiciousness, hyper startle, isolation, a history of suicidal ideation "years ago," hearing Vietnamese people talking, flashbacks, and daily depression.   He predominantly socialized with his family and had not worked since 2008.  His wife handled their finances.  Despite his previous denials to VA healthcare personnel of owning firearms, he reported sleeping with a gun under his pillow.  His wife corroborated his testimony and further testified that he thrashed in his sleep and had occasionally choked her in his sleep.  She testified that the Veteran's PTSD had affected his social relationships.  

It appears that the Veteran reported significantly more severe symptoms to the July 2011 provider than he did at any point during his VA treatment.  In their lay statements and testimony, which the Board finds competent and credible, the Veteran and his wife have attributed this to his discomfort with and distrust of VA.  The Board finds this disheartening.

Resolving doubt in favor of the Veteran, the Board finds that his PTSD most nearly approximates the criteria for a 70 percent evaluation throughout the rating period.  His mood was impaired by depression and anxiety.  His judgment was generally noted to only be fair.  Most significantly, his impaired thinking was demonstrated at the time of his private examination in terms of his paranoia, auditory hallucinations, and expressed desire to attack his son-in-law.  These symptoms demonstrate occupational and social impairment with deficiencies in most areas, including, judgment, thinking, and mood, as required for a 70 percent rating.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

The Board acknowledges that the GAF scores range between 52 and 65 during the claim period.  However, the Board finds the narratives contained in treatment records and evaluations, as well as lay statements of the Veteran and his family regarding the Veteran's symptomatology, to be the most probative evidence of the Veteran's psychological symptomatology.

The Board acknowledges that the VA examinations, treatment records, and lay statements do not indicate that the Veteran experienced all of the symptoms associated with a 70 disability rating for a psychiatric disability.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather should serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a finding that there is an occupational and social impairment with deficiencies in most areas is sufficient to warrant a 70 percent disability rating, even though all the specific symptoms listed for a 70 percent rating are not manifested.  

A higher evaluation of 100 percent is not warranted as the record does not show total social impairment.  The Veteran did not display PTSD-attributable symptoms indicative of a 100 percent rating (such as gross impairment in thought processes or communication, persistent delusions, or hallucinations, persistent danger of hurting oneself or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name).  While the private examiner found the Veteran unemployable, there is not compelling evidence of total social impairment.  Instead, the evidence shows that the Veteran was able to maintain relationships with his immediate family members.  Significantly, he had a generally good relationship with his wife of more than 40 years, his daughters, and his grandchildren.  His ability to maintain those relationships belies a finding of total social impairment.  Moreover, while noting significant impairment, the medical evidence of record does not contain a finding of total social impairment due to his PTSD symptoms.  He reported having one friend, but it is unclear whether this was a family member.  Thus, the Board determines that a 70 percent evaluation, but not more, is appropriate for the entirety of the claim period.

The evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, supra.

The Board has also considered whether an extraschedular rating is appropriate.  Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If either of those elements is satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, such as total social impairment, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder, which includes significant social and occupational impairment.  Indeed, the Veteran's symptomatology, to include depression, anxiety, paranoia, panic attacks, auditory hallucinations, and the expressed desire to attack his son-in-law, are exactly the type of symptomatology contemplated by the rating criteria set forth in DC 9411.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The decision herein awards a 70 percent evaluation for PTSD for the entirety of the claim period; therefore, the Veteran has likewise met the threshold percentage requirements for TDIU for the entirety of the claim period.  See 38 C.F.R. § 4.16(a) (setting the schedular requirements for TDIU consideration at a disability evaluation of 60 percent or more for a single service-connected disability).

Turning to the question of whether the Veteran has been unable to secure or follow a substantially gainful occupation as a result of service-connected PTSD, the Board notes that the Veteran did not participate in gainful employment at any point during the claim period.  The Veteran has been unemployed since 2006.  He had previously worked as a transport officer for the sheriff's department.  He graduated from high school.  The July 2011 private examiner specifically found him unemployable due to his PTSD symptoms.  Resolving reasonable doubt in favor of the Veteran, TDIU is granted.


ORDER

An initial rating of 70 percent for PTSD is granted.

TDIU is granted.




____________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


